ACCEPTED
                                                                                               07-15-00115-CR
                                                                                  SEVENTH COURT OF APPEALS
                                                                                            AMARILLO, TEXAS
                                                                                         8/12/2015 12:58:49 PM
                                                                                              Vivian Long, Clerk


                                   NO. 07-15-00115-CR

ISFRAEL GONZALEZ                              §          IN THE COURT OF  APPEALS
                                                                      FILED IN
                                                                 7th COURT OF APPEALS
                                                                     AMARILLO, TEXAS
VS.                                           §        FOR THE SEVENTH     DISTRICT
                                                                 8/12/2015 12:58:49 PM
                                                                       VIVIAN LONG
THE STATE OF TEXAS                            §                           CLERK
                                                         OF TEXAS AT AMARILLO

                     STATE’S MOTION TO EXTEND THE TIME
                        FOR FILING THE STATE’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

         The State of Texas respectfully requests that the time for filing its brief in this

cause be extended. In support of this motion the State would show the Court the

following:

         Appellant pleaded guilty and was placed on probation for engaging in

organized criminal activity; this appeal is from his probation revocation, after which

he was assessed a sentence of confinement for eight years in TDCJ. Appellant is

currently incarcerated. Appellant filed his brief on July 7, 2015, and the State’s brief

was due August 10, 2015. The State requests an extension of time to file its brief until

September 10, 2015.

         Counsel has good cause for the delay in filing this brief. The Cooke County

D.A.’s Office had requested the undersigned to prepare and file the brief and

represent the State of Texas in this appeal as a special prosecutor, because that office

does not have an appellate attorney. Undersigned counsel is unable to timely

complete the brief due to a final illness and death in counsel’s household, and the

Page 1
District Attorney has therefore agreed to reassign the brief to another local attorney

as special prosecutor. No previous extension has been requested by the State in this

matter.

         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the time for filing the State’s brief be extended until September 10, 2015.

Respectfully submitted,

                                              by: ____/s/ Sue Korioth___________
JANICE WARDER                                 Sue Korioth, Texas Bar #11681975
Cooke County District Attorney                Special Prosecutor
Cooke County Courthouse                       Cooke County D. A.’s Office
Gainesville, Texas 76240-4760                 P.O. Box 600103
(940) 668-5466 Telephone                      Dallas, Texas 75360-0103
(940) 668-5499 Facsimile                      (214) 384-3864
                                              suekorioth@aol.com


                           CERTIFICATE OF SERVICE
I hereby certify that a true copy of the foregoing has been served on Christopher
Graham, Attorney for Appellant, by email or by e-service if available to his address
at clgraham@lgi-law.com .

                                              ____/s/ Sue Korioth_________
                                              SUE KORIOTH




Page 2